NO. 07-01-0352-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                 NOVEMBER 6, 2001

                         ______________________________

                    IN THE MATTER OF THE MARRIAGE OF
          WILLIAM JOSEPH STEWART AND TAMMY LYNNE STEWART
        AND IN THE INTEREST OF JOSEPH BROGAN STEWART, A CHILD
                     _________________________________

             FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 99-508,361; HONORABLE JIM BOB DARNELL, JUDGE

                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      On November 1, 2001, the appellant filed an Unopposed Motion to Dismiss Appeal

averring that the parties have resolved the issues and agree that the appeal should be

dismissed.


      Without passing on the merits of the case, the Appellant’s Unopposed Motion to

Dismiss Appeal is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.1(a)(1).
No order pertaining to costs is hereby made as all costs have been paid. Having

dismissed the appeal at the appellant’s request and the appellee is not opposed to such

a request, no motion for rehearing will be entertained and our mandate will issue forthwith.




                                                 Phil Johnson
                                                   Justice



Do not publish.




                                             2